Name: Regulation (EC) No 400/2009 of the European Parliament and of the Council of 23Ã April 2009 amending Council Regulation (EC) NoÃ 2223/96 on the European system of national and regional accounts in the Community as regards the implementing powers conferred on the Commission
 Type: Regulation
 Subject Matter: European Union law;  political framework;  economic geography;  information and information processing;  national accounts;  EU institutions and European civil service
 Date Published: nan

 21.5.2009 EN Official Journal of the European Union L 126/11 REGULATION (EC) No 400/2009 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 23 April 2009 amending Council Regulation (EC) No 2223/96 on the European system of national and regional accounts in the Community as regards the implementing powers conferred on the Commission THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Council Regulation (EC) No 2223/96 (2) provides that certain measures are to be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (3). (2) Decision 1999/468/EC has been amended by Council Decision 2006/512/EC (4), which introduced the regulatory procedure with scrutiny for the adoption of measures of general scope and designed to amend non-essential elements of a basic instrument adopted in accordance with the procedure referred to in Article 251 of the Treaty, inter alia, by deleting some of those elements or by supplementing the instrument with new non-essential elements. (3) In accordance with the statement by the European Parliament, the Council and the Commission (5) concerning Decision 2006/512/EC, for the regulatory procedure with scrutiny to be applicable to instruments adopted in accordance with the procedure referred to in Article 251 of the Treaty which are already in force, those instruments must be adjusted in accordance with the applicable procedures. (4) As regards Regulation (EC) No 2223/96, the Commission should be empowered to adopt amendments to the European System of Accounts 1995 methodology and to decide on changes in the data requested from Member States. Since those measures are of general scope and are designed to amend non-essential elements of Regulation (EC) No 2223/96, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (5) Regulation (EC) No 2223/96 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2223/96 is amended as follows: 1. in Article 2, paragraph 2 is replaced by the following: 2. Amendments to the ESA 95 methodology which are intended to clarify and improve its content shall be adopted by the Commission provided that they do not change its underlying concepts, do not require additional resources for their implementation and do not cause an increase in own resources. Those measures, designed to amend non-essential elements of this Regulation, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 4(2).; 2. in Article 3(2), the second subparagraph is replaced by the following: Within the limits set in Article 2(2), any changes  new tables, countries and/or regions concerned  in the data requested from the Member States shall be adopted by the Commission. Those measures, designed to amend non-essential elements of this Regulation, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 4(2).; 3. Article 4 is replaced by the following: Article 4 1. The Commission shall be assisted by the Statistical Programme Committee (hereinafter referred to as the Committee). 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 23 April 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President P. NEÃ AS (1) Opinion of the European Parliament of 18 November 2008 (not yet published in the Official Journal) and Council Decision of 5 March 2009. (2) OJ L 310, 30.11.1996, p. 1. (3) OJ L 184, 17.7.1999, p. 23. (4) OJ L 200, 22.7.2006, p. 11. (5) OJ C 255, 21.10.2006, p. 1.